Citation Nr: 1706283	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a left ankle disorder. 

3. Entitlement to service connection for a dental disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on December 12, 2016, at the RO.  A transcript of the hearing has been associated with the Veteran's e-file.    

The issues of entitlement to service connection for a back disorder and entitlement to service connection for a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw his appeal for entitlement to service connection for a dental disorder.  

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for a dental disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for a dental condition during the December 2016 hearing before the undersigned.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal for entitlement to service connection for a dental condition is dismissed. 


REMAND

The purpose of this remand is to obtain a VA medical examination to assess the current condition of the Veteran's claimed back and ankle disabilities and to obtain medical opinions regarding the etiology of these claimed disabilities.

The Veteran's service treatment records (STRs) reveal that during service the Veteran fell, striking his back during service and was diagnosed with a bruise.  He continued to complain of lumbar pain for months following this incident.  He was later in a motorcycle accident and subsequently complained of lower back pain.  At that time, he was diagnosed with a lumbar spine sprain or strain.  The Veteran continued to complain of chronic low back pain while in service.  He also maintains that there was injury to his left ankle during service.  

During his hearing in December 2016, the Veteran testified that his lower back pain did not dissipate after service.  He stated that he continued to experience low back pain, discomfort, and numbness.  The Veteran also stated that his left leg would often go numb and that he has fallen when attempting to get out of the car. Additionally, the Veteran's representative contended that the Veteran continued to have symptoms of a left ankle disability since leaving service.  

VA's duty to assist has been triggered.  The record demonstrates a present condition of back pain, ankle pain, and accompanying functional restrictions, as well as competent and credible evidence of in-service injury, as noted consistently throughout the Veteran's claim.  The Board finds that such is sufficient to meet the low threshold of McLendon, and an examination must be afforded to the Veteran to assess the nature and etiology of his back and ankle disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159 (c) (4) presents a low threshold for the requirement that evidence indicate a claimed disability may be associated with military service for a VA examination).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his remaining claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

 2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examinations to ascertain the nature and etiology of the Veteran's claimed back and ankle conditions, and whether they had their onset during or are due to his military service.

The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

      All testing deemed necessary should be performed. 

The examiner must review all medical evidence associated with the claims file. However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  Although the Veteran is acknowledged to have suffered a post-service work injury, the Veteran maintains that his back was a problem prior to that injury, and that it began in service.

An explanation of why for any opinion expressed should be included in the examination report.

4.  Following completion of the above directive, and any additional development deemed warranted, re-adjudicate the claim on appeal.  If the benefit remains denied, furnish the Veteran and his representation with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


